 



Exhibit 10.1
Bonuses Paid to Named Executive Officers for Fiscal 2004
     On February 14, 2005, the Compensation Committee of the Board of Directors
of Big 5 Sporting Goods Corporation (the “Company”) authorized the payment of an
annual cash bonus to each of the Company’s Named Executive Officers (which
officers were determined by reference to the Company’s proxy statement dated
April 27, 2004) in respect of the year ended January 2, 2005 (fiscal 2004). The
following table sets forth the annual cash bonuses paid to the Named Executive
Officers in respect of fiscal 2004 and fiscal 2003:

              Name   Fiscal Year   Bonus  
Steven G. Miller
  2004   $ 615,000  
Chairman of the Board, President and Chief Executive Officer
  2003   $ 615,000  
 
           
Thomas J. Schlauch
  2004   $ 217,000  
Senior Vice President, Buying
  2003   $ 200,000  
 
           
Charles P. Kirk
  2004   $ 170,000  
Senior Vice President (and Chief Financial Officer through August 5, 2005)
  2003   $ 170,000  
 
           
Richard A. Johnson
  2004   $ 197,000  
Senior Vice President, Store Operations
  2003   $ 180,000  
 
           
Gary S. Meade
  2004   $ 98,000  
Senior Vice President, General Counsel and Secretary
  2003   $ 85,000  

     The Company has provided additional information regarding the compensation
awarded to the Named Executive Officers in respect of and during the year ended
January 2, 2005, in its Annual Report on Form 10-K for the fiscal year ended
January 2, 2005.

 